Citation Nr: 1419554	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-03 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a special home adaptation grant or financial assistance in acquiring specially adaptive housing.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran had active service from September 1986 to December 1999.

This matter is on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified before a Decision Review Officer (DRO) in February 2010.  A transcript is of record.


FINDING OF FACT

The Veteran has permanent and total service-connected disabilities that result in the loss of one lower extremity together with residuals of injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.


CONCLUSIONS OF LAW

1.  The criteria for assistance in acquiring specially adapted housing have been met.  38 U.S.C.A. § 2101 (West 2002 & Supp. 2012); 38 C.F.R. § 3.809 (2013).

2.  The criteria for assistance in acquiring a special home adaptation grant have not been met.  38 U.S.C.A. § 2101 (West 2002 & Supp. 2012); 38 C.F.R. § 3.809(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants the Veteran's claim for entitlement to specially adapted housing, which constitutes a complete grant of the benefit sought on appeal.  No discussion of VA's duty to notify or assist is necessary.
As to the claim for entitlement to a special home adaption grant, the Board notes that the Court has held that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.  Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As set forth in more detail below, the Veteran's appeal must be denied as a matter of law.

A certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may be extended to a veteran, if he or she is entitled to compensation for permanent and total service-connected disability due to the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101; 38 C.F.R. § 3.809.  The Veteran currently has a combined rating of 90 percent rating and an award of TDIU, effective from September 1, 2001, including a service-connected above the knee amputation of the right lower extremity and residuals of fractures of the left distal tibia and fibula and a fracture of the left hip.

In this regard, in February 2010, the Veteran testified that residuals of his service-connected bilateral leg disabilities, specifically an above-the-knee amputation of the right leg, affected his balance and propulsion.  On VA examination in February 2010, the examiner stated that the Veteran's right knee amputation certainly does affect his balance and function despite the use of a prosthesis, and that his service connected left extremity disability further lent to difficulty with balance.  He emphasized that the Veteran could not get around his house without the use of walker, crutches, or wheelchair.

Thus, in light of the favorable VA medical opinion and resolving all reasonable doubt in favor of the Veteran, the Board finds that entitlement to specially adaptive housing is granted.  38 C.F.R. § 5107(b) (West 2002).

As regards the claim for a special home adaptation grant, where entitlement to specially adapted housing is not established, a veteran may nevertheless qualify for a special home adaptation grant.  However, as outlined above, the Veteran has been granted entitlement to specially adaptive housing, which is a greater benefit.  The claim for a special home adaptation grant under 38 U.S.C.A. § 2101(b) is rendered moot, as this benefit is available only if a Veteran is not entitled to the more substantial benefit of specially adapted housing under 38 U.S.C.A. § 2101(a) .  Consequently, he is not entitled to a special home adaption grant in addition to the aforementioned benefit.  38 U.S.C.A. § 2102; 38 C.F.R. § 3.809(a).

ORDER

Entitlement to specially adapted housing is granted. 

Entitlement to a special home adaptation grant is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


